Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Mario Alberto Briones, Appellant                      Appeal from the 76th District Court of
                                                      Camp County, Texas (Tr. Ct. No. CF-19-
No. 06-20-00077-CR         v.                         01959). Memorandum Opinion delivered
                                                      by Justice Stevens, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Mario Alberto Briones, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 16, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk